DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lead received" in the penultimate line.  There is now insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend from claim 1.
Independent claim 10 recites parallel issues as claim 1 above.
Claims 11-18 depend from claim 10.
Dependent Claim 9 is further rejected since it recites the limitation "the customer" in lines 2 and 3.  There is now insufficient antecedent basis for this limitation in the claim.
Dependent Claim 18 is further rejected since it recites the limitation "the customer" in lines 2 and 3.  There is now insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites obtain(ing) lead attribute information associated with a lead, determine(ing) historic booking information, and determine(ing) a likelihood of a lead conversion event. 
Such limitations of obtain(ing) and determine(ing) are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more physical processors” nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “one or more physical processors” language, the obtain(ing) step in the context of these claims encompasses a user to perform the step mentally with a pen and paper.  Similarly, the limitations of determine(ing), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more physical processors”, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “one or more physical processors” 
This judicial exception is not integrated into a practical application because, in particular, the claim(s) only recite one additional element – “one or more physical processors”.  The computer processor in the steps is recited at a high-level of generality (i.e., as a generic computerized module for processing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the additional limitations of individual lead factors and previously submitted leads; however, such recitations are considered an insignificant pre-solution activity; and limitations such as the individual lead factors only further describe the abstract idea since it relates to the actual lead attribute information.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more physical processors amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a 
All of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further limit or describe the abstract idea and fail to establish that the claims are not directed to an abstract idea; for example, they only further limit or describe the determine(ing) steps/functions discussed above.
Allowable Subject Matter
Claims 1-18, as best understood, would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Response to Arguments
Applicant’s arguments, filed March 16, 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as applied in the previous Office action of December 17, 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            June 16, 2021